Exhibit 10.1



 
ROGER DAVIS
(Redacted)
 
 
 
 
 
To the Board of Directors
Global Realty Development Corp.
11555 Heron Bay Boulevard
Suite 200
Coral Springs, Florida 33076
 
January 31, 2008
 
Dear Board:
 
I have decided to semi-retire at this time and wish to resign from my positions
effective immediately as Chief Financial Officer and as a Member of the Board of
Directors of Global Realty Development Corporation,
 

      Sincerely,      
 
 
   
/s/Roger Davis
 
     
 
Roger Davis
     

 
 